Title: To James Madison from Thomas Newton Jr., 18 April 1814
From: Newton, Thomas Jr.
To: Madison, James


        
          Dear Sir.
          Norfolk April 18. 1814.
        
        I take the liberty of giving you such information, as I possess, of the state of things in this place. Independent, of the regard, which I feel for my Country—If I know my own sentiments, I am conscious of no less, for the success of your administration, as it relates not only to the public welfare, but to yourself. In the production of mischief, the subordinate is always overlooked, while every eye is directed to the man, who fills the Chair of State.
        I trust these prefatory remarks will evince a disposition friendly towards you. You know me well enough, to know that no personal considerations influence me. Permit me then to state to you, that I consider the situation of this place more critical at this time than it has been since the commencement of the war. Every moment the enemy is expected, in force, on our Coast. We know not, what moment, he will make his appearance and approach. With this awful and gloomy prospect, before us, eighteen hundred militia have been dismissed. The force now here cannot be estimated more than eighteen hundred men, viz about eight hundred regulars and one thousand militia, a force altogether incompetent for the defence of a fronteir of such importance not only to the State of Virginia but to the whole Atlantic Coast, from its middle position, and the advantages it would give to the enemy if should be taken by him. If under such circumstances Norfolk should be attacked, it will fall inevitably into the hands of the enemy.
        If the Campaigne should open, with such a disasterous result, no one can calculate the effect, it would produce on the public mind; despondency would pervade every rank and order of Society. No one would experience more poignant sensibility at such a result than yourself. Pardon me, Sir, when I express to you, a belief, that, in the War department, a right apprehension of our situation is not entertained; should there be, even resident in it, feelings for our safety, on the apprehension of approaching danger. From the limited views I have of military affairs, it appears to me that a place of the importance of this should be defended by regulars. The militia should be looked to merely as an auxiliary force. The former would be infinitely less expensive to the United States. The present mode of defence is not only expensive, but it is also distressing and harrassing to the militia. It will produce much discontent, and afford no prospect of certain security.
        Every army on its first assembling is subject from the Change of habit, to a Camp Seasoning, as it is called, this is peculiarly the case with the Militia. The renewal of the force at stated periods is no less fatal to the public Service, than it is to the men.
        
        Instead of a force, from such an order of things, in the garrison—it may be, with more truth Said, that we have an army in the Hospital. Let not this be attributed, to Climate solely—the experience of the past proves, that our troops, whatever has been their situation, have suffered much from diseases incident to Camps. The regulars are as healthy here, as at any garrison in the United States. The records of the War office for eight or ten years past will prove the fact.
        I have ventured, from the best of motives to present to you this sketch. From the temper in which it is executed, I flatter my self, you will properly appreciate them. I have heard a rumor, of an Armistice, but as I have no certain information on this subject, the above view is given, without any regard to it. I speak of things only, that are visible and tangible. I remain with great respect & esteem yr. Obt Servt
        
          Tho: Newton
        
        
          *N.B. Should Norfolk be taken—it will cost the U.S. An hundred times more to retake it than to defend it properly. Colonel Constant Freeman Commands.
        
      